Bloodworti-i, J.
“The circumstantial evidence introduced by the prosecution was purely negative in its character, and the inference of the defendant’s guilt, which might have arisen from this negative testimony, was so rebutted by positive proof, not inconsistent therewith, that he had earned and had received a sufficient amount of money to maintain himself, that the verdict finding him guilty of vagrancy was not authorized by law, and a new trial should have been granted.” Leonard v. State, 5 Ga. App. 494 (63 S. E. 530). See Jacobs v. State, 1 Ga. App. 519 (57 S. E. 1063); Mooney v. State, 32 Ga. App. 448 (123 S. E. 734), and cases cited. Under the rulings in the foregoing cases, the court erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, G. J., and Luke, J., concur.